Title: To George Washington from John Woddrop, 16 September 1784
From: Woddrop, John
To: Washington, George



Sir,
Glasgow [Scotland]Thursday the 16th day of September, 1784.

I having done myself the honour for to write to your Excellency on the 27th of July the last year, and to transmit along therewith a list of the different Manufacturies in the linen branch of bussiness in Scotland, and as I did do so with a vow to be of some use to the States of America, and also to serve the Mississippi Company, of which Company my brother Robert Woddrop, late factor & Merchant at Wiccocomica in Northumberland County in the State of Virginia, was a Member —I now do myself the honour to write to you at this time, and I do accompany the same with a letter from Thomas Ogden, Esquire, a very a considerable trader in the Woollen Manufactury, which Gentleman appearing to be very willing to be introduced into a connection with your Excellency and with the other Gentlemen who compose the Mississippi Company, and as I presume that a person of Mr Ogdens General, & Fair, & Fine Charractor, being of a very amiable & a just and most Honorable Charracter, as well as of great knowledge and of the most approven abilities, & Competent in the line of the branch of the Woollen &ca Manufactury, & whose house furnishes all the most approven & respectable houses in Great Britain with Woollen Goods, and also foreign places, as will appear by his letter, now

sent to your Excellency herewith, which is dated the 4th of the last month, and accompanying the same you have also a Number of Paterns of that Gentleman’s Manufactury, and I presume that your Excellency, & your friends, will be the better able to form a true knowledge of which part of such paterns will answer with you, if this should be of any use to the States of America, in General, or to your own connections &ca and meet the Approbation thereof, I will hold myself happy in having done so. At the same time, I am still ready to continue any farther tender of my services to the States of America, in General, & cheerfully, and most willingly to become a Citizen of these States, and if your Excellency & your friends approve of this offer, I will come out to these States in the Course of the next year, please God I am alive till then. I hope that neither that Country that Adopts me, nor that Country that give me birth, will ever need to be ashamed of me. The Manufacturers in the White Linen branch of bussiness and of the Lawn Muslin, Silk Gauze, & printed Linens, Fustains, &ca in this part of the Kingdom of Great Britain, and in many other places throughout Great Britain, are in a General ferment about the tax lately laid on these articles[.] Both the Master Manufacturers, Journymen, &ca and all who any manner or wise have their dependance on that branch of bussiness, cry down the tax, & all parts in this Country, wherein any Connection is with such a bussiness, are actually forming Committees to procure redress and a repail of that cursed tax, as they do all of them term it at Manchester in England, &ca. They are in a similar case & condition, and all of them reprobating the East India Compy whom they are naming the blood Suckers of the Poor in all parts of this country. There Cursed tea, they say, shed the blood of our American friends &ca, and that having done all they could to extirpate millions of the Natives in the Regions of the East, they want to Compleat their Murders by a Starvation of many thousand of English & Scotch Weavers &ca. Theory is, in General, Anihilate that most abominable East India Company. Or Else let them be conveyed over to their brave friends & Country Men in America. I have Conversed with many of them since the Wednesday Evening of the twenty Eight day of July last, this very present year, on which evening a Great and a numerous multitude of these manufacturers did assemble in the Park, or the Green, of

this City, but our Lord Provost, (Patrick Colquhoun, Esqr.) found means to pacify them on that evening. In this Country there is appearance of a plentiful harvest, but it’s thought it will be late about this part of our Country.
Any answer to this letter your Excellency may think proper for to send to me from your Most Worthy & Most Inestimable Person, or any otherwise you do me the honour to hear from your Excellency, will be received by me with all the due respectfulness such a honour is intitled to. With due respect, I have the honour to be, Sir, your Most obedient, And your Most Humble Servant

John Woddrop.

